DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,181,746. Although the claims at issue are not identical, they are not patentably distinct from each other as will be explained after the comparison chart below:

Instant Application
US Patent No. 11,181,746
1. An eye-tracked head-mounted display for displaying an image to an exit pupil thereof for viewing by a user, comprising: an illumination source having an illumination optical axis associated therewith; a freeform prism lens in optical communication with the illumination source configured to receive light from the illumination source and configured to transmit the light received to the exit pupil; and an eyetracking sensor having a sensor optical axis associated therewith that extends through the freeform prism lens from the exit pupil to the sensor, the image sensor located proximate a first surface of the freeform prism lens to receive optical radiation reflected from a user's eye positioned at the exit pupil and transmitted through the freeform prism lens along the sensor optical path to the sensor, wherein the illumination optical axis and the sensor optical axis are tilted with respect to one another at the exit pupil.
1. An eye-tracked head-mounted display for use with a micro-display for displaying an image to an exit pupil thereof for viewing by a user, comprising: an illumination source having an illumination optical axis associated therewith; a prism lens in optical communication with the illumination source, the prism lens having a first surface located proximate and configured to receive light from the illumination source without illuminating the micro-display and having a second surface configured to transmit the light received by the first surface through the second surface to the exit pupil, at least one of the first and second surfaces comprising a free form surface, the illumination optical axis extending from the illumination source through the prism lens to the exit pupil; and an eyetracking sensor having a sensor optical axis associated therewith that extends through the prism lens from the exit pupil to the sensor, the sensor located proximate the first surface of the prism lens to receive optical radiation reflected from a user's eye positioned at the exit pupil and transmitted through the prism lens along the sensor optical path to the sensor, wherein the illumination optical axis and the sensor optical axis are tilted with respect to one another at the exit pupil.
2. The eye-tracked head-mounted display according to claim 1, comprising a stop having at least one aperture therein disposed at a location along the sensor optical axis between the sensor and the first surface.
2. The eye-tracked head-mounted display according to claim 1, comprising a stop having at least one aperture therein disposed at a location along the sensor optical axis between the sensor and the first surface.
3. The eye-tracked head-mounted display according to claim 2, wherein the at least one aperture comprises a pin-hole.
3. The eye-tracked head-mounted display according to claim 2, wherein the at least one aperture comprises a pin-hole.
4. The eye-tracked head-mounted display according to claim 1, wherein the freeform prism lens comprises an aspheric surface.

4. The eye-tracked head-mounted display according to claim 1, wherein the prism lens comprises an aspheric surface.
5. The eye-tracked head-mounted display according to claim 1, wherein the freeform prism lens comprises a TIR (total internal reflection) surface oriented to receive and totally internally reflect light received from the illumination source.
5. The eye-tracked head-mounted display according to claim 1, wherein the prism lens comprises a TIR (total internal reflection) surface oriented to receive and totally internally reflect light received from the illumination source.
6. The eye-tracked head-mounted display according to claim 1, comprising a freeform corrective lens in optical communication with the freeform prism lens.
6. The eye-tracked head-mounted display according to claim 1, comprising a freeform corrective lens in optical communication with the prism lens.
7. The eye-tracked head-mounted display according to claim 1, wherein the freeform prism lens comprises a wedge-shaped prism.

8. The eye-tracked head-mounted display according to claim 1, comprising a freeform corrective lens in optical communication with the freeform prism lens.
6. The eye-tracked head-mounted display according to claim 1, comprising a freeform corrective lens in optical communication with the prism lens.
9. The eye-tracked head-mounted display according to claim 8, wherein a field of view of the freeform corrective lens is larger than a field of view of the display optics




Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-6 and 8, are to be found in patent claims 1-6 of US Patent No. 11,181,746. US Patent No. 11,181,746 includes many more elements and thus is more specific. Since the application claims 1-6 and 8 are anticipated by claims 1-6 of the US Patent No. 11,181,746, it is not patentably distinct from claims 1-6 of the patent. (the US Patent No. 11,181,746 limitation in claim 1 “at least one of the first and second surfaces comprising a free form surface” clearly provides for the limitation of the Application claim 1 “freeform prism lens”.  
As to claim 7 of the Application, US Patent No. 11,181,746 does not specifically disclose, in the claims, the freeform prism lens comprises a wedge-shaped prism.
Yamazaki discloses the freeform prism lens comprises a wedge-shaped prism (Figs. 8A and 8B. See how elements 1, 2, 3 and 5 form one or more wedge-shaped prism(s)).
It would have been obvious to one of ordinary skill in the art at the time of filing to have the wedge-shaped prism, as taught by Yamazaki, in the claims of US Patent No. 11,181,746 since a wedge shape is well known in the art of optics to be one of the common shapes of freeform prisms. 

Finally, as to claim 9 of the Application, US Patent No. 11,181,746 does not specifically disclose, in the claims, a field of view of the freeform corrective lens is larger than a field of view of the display optics.
Yamazaki discloses a field of view of the freeform corrective lens is larger than a field of view of the display optics [0091, 0092, 0207].
It would have been obvious to one of ordinary skill in the art at the time of filing to have the field of view of the freeform corrective lens, as taught by Yamazaki, in the claims of US Patent No. 11,181,746 since it is well known in the art of display optics to have a larger or smaller field of view, as desired by a designer or manufacturer, in a lab of manufactoring environment, to obtain the desired result. 

Regarding all the other parent case patents, of which the instant application is a Continuation, such as 7,720,232; 10,606,080; 10,613,328; and 10,969,592, Applicant’s representative has agreed to submit a Terminal Disclaimer as necessary and appropriate to all the patents, as has been done, and agreed with, previously during the prosecution of all the parent Continuations. Please see Interview Summary and prosecution record of all parent patent cases in the Continuation family for more information, as deemed necessary. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is a duplicate of claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1  recites the limitation "the image sensor" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, and 4-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US 2001/0009478) in view of in view of Shimizu et al. (7,405,881)].

As to claim 1, Yamazaki discloses an eye-tracked head-mounted display (Figs. 10 and 11 and [0086]) for displaying an image to an exit pupil (Figs. 8A, 8B, (103)) thereof for viewing by a user (Figs. 9 and 10, (101) and [0088]), comprising: an illumination source Figs. 8A, 8B, (102) having an illumination optical axis associated therewith [0089]; a freeform prism lens (Figs. 8A and 8B, character (5). Freeform meaning not a standard shape) configured to in optical communication with the illumination source Figs. 8A, 8B, (102) configured to receive light from the illumination source ([0089]” The elements in the optical path from the light source means 102 to the image sensor 9 by way of the eye 103 constitute a visual line detecting system for detecting the visual line of the eye 103 of the observer 101”); and an eyetracking sensor (Figs. 8A, 8B, (9)[0089]) having a sensor optical axis associated therewith (Fig. 8B, (9) [0089, 0090].) that extends through the freeform prism lens from the exit pupil (103) to the sensor, sensor (9)[0089] located proximate a first surface of the freeform prism lens (Figs. 8A and 8B, character (5) to receive optical radiation reflected from a user's eye positioned at the exit pupil (Figs. 8A, 8B, (103)) and transmitted through the freeform prism lens along the sensor optical path to the sensor ([0089] ” The elements in the optical path from the light source means 102 to the image sensor 9 by way of the eye 103 constitute a visual line detecting system for detecting the visual line of the eye 103 of the observer 101”), wherein the illumination optical axis (light originating from light source (Fig. 8B, (102) and the sensor optical axis (light received by sensor (Fig. 8B, (9) are tilted with respect to one another at the exit pupil (Fig. 8B, (103) [0089] (the illumination optical axis changes, or tilts, once it reflects from the eye, and becomes the sensor optical axis).

However, Yamazaki does not specifically disclose the illumination source transmits the light received from the light source to the exit pupil.

Shimizu discloses the illumination source (Figs. 3 and 4, (11)) transmits light to the freeform lens (Figs. 3 and 4, eyepiece prism (31)) which then transmits the light received to the exit pupil (Figs. 3 and 4, (EP) (also, see col. 15, lines 16-38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the light source transmit light to freeform lens, as taught by Shimizu, in
the device of Yamazaki, to mount both the light source and the display device on a common
substrate, thus decreasing the number of the other members than the optical elements (see col.
15, lines 35-38).

As to claim 4, Yamazaki discloses the freeform prism lens comprises an aspheric surface (Figs. 8A and 8B, [88, 96]).

As to claim 5, Yamazaki discloses the freeform prism lens comprises a TIR (total internal reflection) surface oriented to receive and totally internally reflect light received from the illumination source (Figs. 8A and 8B and [0089, 0090, and 0093]. (See how optical path totally internally reflects more than once).

As to claims 6 and 8, Yamazaki discloses a freeform corrective lens in optical communication with the freeform prism lens (Figs. 8A and 8B, (3) and [90]).

As to claim 7, Yamazaki discloses the freeform prism lens comprises a wedge-shaped prism (Figs. 8A and 8B. See how elements 1, 2, 3 and 5 form one or more wedge-shaped prism(s))

As to claim 9, Yamazaki discloses a field of view of the freeform corrective lens is larger than a field of view of the display optics [0091, 0092, 0207].


Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Yamazaki et al. (US 2001/0009478) in view of Shimizu et al. (7,405,881), as in claim 1, above,
and further in view of Spitzer (US 5,888,822).

Regarding claim 2, Yamazaki, as anticipated by Shimizu, does not specifically discloses a stop having at least one aperture therein disposed at a location along the sensor optical path between the sensor and selected surface.

Spitzer discloses a stop (see Figs 16A, 16B, (934)) having at least one aperture therein disposed at a location along the sensor optical path between the sensor and first surface (col. 11, lines 16-28). The first surface can be an outside surface of main lens (300), partially reflective interface (325), along the sensor optical axis (see Fig. 17, sensor (710)). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the aperture, as taught by Spitzer, in the combined device of Yamazaki and Shimizu, so that depending on the magnification of the lenses, these stops may restrict the field of view of the image from the display (see col. 11, lines 24-26).

As to claim 3, Yamazaki, as anticipated by Shimizu, does not specifically discloses the at least
one aperture comprises a pin-hole.

Spitzer discloses in Figs. 16A, 16B, that the apertures may be smaller or bigger depending on the magnification of the lenses, and that the thickness of the main lens (300) may be reduced (col. 11, lines 16-34)(this covers the possibility of a pin-hole aperture).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention
was made to have the pin hole aperture, as taught Spitzer, in the device of Yamazaki and Shimizu, because it is well known in the art of optics, that the user or designer can choose the size of an aperture stop, as desired in a lab or manufactoring environment, to obtain the desired result. Also, it would have been obvious to one of ordinary skill in the art at the time of filing to have the pin-hole aperture, as taught by Spitzer, in the combined device of Yamazaki and Shimizu, so that depending on the magnification of the lenses, these stops may restrict the field of view of the image from the display (see col. 11, lines 24-26).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692